Citation Nr: 1638416	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-06 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to February 10, 2016, and for a rating in excess of 40 percent on and after that date.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Air Force from September 1961 to June 1966. 
This matter comes before the Board of Veterans' Appeals on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in relevant part, granted service connection for bilateral hearing loss and assigned a 0 percent rating effective April 13, 2011.  

This case was initially before the Board in December 2015, when it was remanded for further development.

In a February 2016 rating decision, the RO awarded a 40 percent rating effective February 10, 2016.  As this does not represent an award of the maximum rating available, the Veteran's claim for a higher initial rating for bilateral hearing loss remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a veteran is presumed to be seeking the maximum benefit allowable). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to February 10, 2016, the Veteran's bilateral hearing loss was manifested by no more than Level III hearing loss in the right ear and no more than Level III hearing loss in the left ear.

2.  On and after February 10, 2016, the Veteran's bilateral hearing loss was manifested by no more than Level VI hearing loss in the right ear and no more than Level IX hearing loss in the left ear.



CONCLUSIONS OF LAW

1.  Prior to February 10, 2016, the criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).  

2.  On and after February 10, 2016, the criteria for a disability rating in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA'S Duty to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claim for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a May 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, private treatment records, and the statements of the Veteran and his representative.

The Veteran was provided with VA examinations in March 2012 and February 2016 to evaluate his bilateral hearing loss.  The Board finds the examination reports collectively to be adequate for rating purposes, as the examiners reviewed the Veteran's VA medical records and/or claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, conducted clinical evaluations, and described the current severity of the Veteran's bilateral hearing loss in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board acknowledges the Veteran's contention that he had his hearing aids in during the March 2012 VA examination so his hearing examination "naturally" showed that he had normal or somewhat normal hearing.  See December 2012 Statement in Support of Claim (VA Form 21-4138); December 2012 Notice of Disagreement; March 2015 VA Form 9.  When comparing the results of the private audiogram performed by V.E.N.T.S. in March 2011, which initially diagnosed the Veteran as having hearing loss, to the March 2012 VA audiogram, the VA audiogram shows essentially identical hearing loss.  

The Board finds compliance with its December 2015 remand instructions in that an adequate examination was provided in February 2016 in connection with the Veteran's claim for bilateral hearing loss.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 486 (2006).  Therefore, the case is ready for adjudication.


II.  Increased Rating

Rating Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

The evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period, a concept known as the "staging" of ratings.  Id. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII, Diagnostic Code 6100 (2015).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2015).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b) (2015).

The Board notes that the Veteran had private audiological testing performed in March 2011 by V.E.N.T.S.  However, the testing cannot be used for rating purposes because no testing was performed at 3000 Hertz.  In addition, while speech discrimination test results were provided, the report does not specify which particular speech discrimination test was used for the evaluation.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  The Board, however, need not seek clarification of the audiometric data as there is evidence contemporaneous to the March 2011 findings (see March 2012 VA examination report) that detail the severity of the Veteran's hearing loss.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).

Puretone thresholds, in decibels, from audiometric testing in the March 2012 VA examination, for the frequencies of interest, in Hertz, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
50
55
60
75
60.00
LEFT
50
60
70
70
62.50

Speech recognition scores based on the Maryland CNC Test were 90 percent in the right ear and 84 percent in the left ear.

The Board finds that applying the results from the March 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right and left ears.  Where hearing loss is at Level III in both ears, a noncompensable rating is assigned under Table VII.  38 C.F.R. § 4.85 (2015).  In addition, the Board notes that neither ear demonstrates an exceptional pattern of hearing impairment under the provision of 38 C.F.R. § 4.86(a).

In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the United States Court of Appeals for Veterans Claims noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  In this case, the March 2012 examination report did not include the reported effects of the Veteran's hearing loss on his occupational functioning and daily activities.  Thus, the Board remanded the Veteran's claim to obtain an examination that included the necessary finding.  

Puretone thresholds, in decibels, from audiometric testing in the February 2016 VA examination, for the frequencies of interest, in Hertz, were as follows:  


HERTZ

1000
2000
3000
4000
Average
RIGHT
50
60
70
75
63.75
LEFT
50
70
100
90
77.50

Speech recognition scores based on the Maryland CNC Test were 64 percent in the right ear and 40 percent in the left ear.  The Veteran reported that the overall functional impairment from his hearing loss was that he must ask people to repeat what was said to understand.  

The Board finds that applying the results from the February 2016 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level VI hearing loss in the right and Level IX hearing loss in the left ear.  Where hearing loss is at Level VI in the better ear and Level IX in the poorer ear, a 40 percent rating is assigned under Table VII.  38 C.F.R. § 4.85 (2015).  The Board notes that neither ear demonstrates an exceptional pattern of hearing impairment under the provision of 38 C.F.R. § 4.86(a).

The Board acknowledges the contentions put forth by the Veteran regarding the impact his service-connected bilateral hearing loss has on his ability to understand speech.  However, as noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, Tables VI, VIA, VII, Diagnostic Code 6100 (2015).  Therefore, when applying the audiological examination test results, the Board is compelled to conclude that the preponderance of the evidence is against granting entitlement to an initial compensable disability rating prior to February 10, 2016, or a rating in excess of 40 percent at any point on or after that date.  There is no competent evidence of record to refute the examination findings.

The Board sympathizes with the Veteran's reports that he has hearing loss; however, the objective findings on examination are more probative than the lay contentions as to the extent of hearing loss.  

The Board underscores that a noncompensable rating does not mean that the Veteran's hearing is normal.  The grant of service connection acknowledges that the Veteran has hearing loss.  Rather, the disability rating reflects that the Veteran's degree of disability from his service-connected defective hearing does not meet VA's criteria for a compensable rating during a portion of the appeal period.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  

The Board recognizes and considered the Veteran's statements regarding his functional impairment due to hearing loss.  The Veteran contends that he must ask people to repeat what was said to understand.  Even so, in consideration of all of the evidence of record, the Board finds that the Veteran's symptomatology and impairment associated with his bilateral hearing loss is not exceptional or unusual so as to render the rating criteria inadequate and to require referral for extra-schedular consideration.  See Thun, supra.  

Hearing loss is expressly contemplated by the rating schedule, which evaluates puretone threshold average and speech discrimination (the ability to distinguish between sounds and voices).  38 C.F.R. § 4.85, Diagnostic Code 6100.  The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability, as indicated by the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised effective June 10, 1999.  See 64 Fed. Reg. 25,206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  See Schedule for Rating Disabilities; Diseases of the Ear and Other Sense Organs, 59 Fed. Reg. 17,295 (April 12, 1994).  

The Board considered the functional effects of the Veteran's hearing loss to include 
difficulty hearing what others say.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board finds that these symptoms are addressed under Diagnostic Code 6100 through the use of speech discrimination testing and decibel readings.  Diagnostic Code 6100 is adequate to rate the Veteran's bilateral hearing loss disability and considers the Veteran's symptoms and functional effects of the disability on his daily life and occupation.  The symptoms of difficulty understanding speech in the presence of background noise and significant hearing impairment are contemplated by the rating criteria which are intended to compensate for the effects of hearing loss in daily life.  See Martinak, supra.  The symptoms described by the Veteran and the impact on his activities and occupation are not considered so exceptional or unusual to render the available rating criteria inadequate.  The first step of Thun has not been met, and referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  However, there must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the Veteran has not alleged, and the evidence does not show, he is unemployable due to his service-connected bilateral hearing loss; thus, no further consideration of entitlement to increased compensation based on TDIU is necessary.

The Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against this claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to an initial compensable disability rating prior to February 10, 2016, and a rating in excess of 40 percent on or after February 10, 2016, is not warranted during any portion of this appeal.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to February 10, 2016, and for a rating in excess of 40 percent on and after that date, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


